Case 0:21-cr-60020-WPD Document 188 Entered on FLSD Docket 05/07/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 21-CR-60020-DIMITROULEAS/SNOW


  UNITED STATES OF AMERICA

  vs.

  RICHARD WASERSTEIN
  _____________________________/

           RICHARD WASERSTEIN’S UNOPPOSED MOTION TO TRAVEL

          Richard Waserstein respectfully requests that this Court grant him permission

  to travel on the following dates to the following locations within the United States:

          1. Travel from South Florida to Michigan for a business meeting on May 12,

  2021.

          2. Travel from Michigan to Chicago, Illinois on May 14th to see his daughter

  who is pregnant and nearing term.

          3. Return travel from Chicago, Illinois to South Florida on May 17th.

          4. Travel from South Florida to Chicago, Illinois on May 25th, 2021 to be with

  his daughter and son-in-law for the birth of their first child.

          5. Return travel from Chicago, Illinois to South Florida on June 2, 2021.

          Mr. Waserstein will provide a detailed itinerary to his Probation Officer once all

  the arrangements are finalized.

          Mr. Waserstein has been fully compliant with all of his bond conditions.

          Government counsel does not oppose this motion.

          Wherefore, Richard Waserstein respectfully requests the entry of an Order

  granting his Unopposed Motion for Permission to Travel on the above-mentioned dates

                                       MARKUS/MOSS PLLC
Case 0:21-cr-60020-WPD Document 188 Entered on FLSD Docket 05/07/2021 Page 2 of 2




  to the above-mentioned destinations.

                                               Respectfully submitted,

                                               MARKUS/MOSS PLLC
                                               40 N.W. Third Street
                                               Penthouse One
                                               Miami, Florida 33128
                                               Tel: (305) 379-6667
                                               Fax: (305) 379-6668
                                               markuslaw.com

                                               By:    /s/ David Oscar Markus
                                                      DAVID OSCAR MARKUS
                                                      Florida Bar Number 119318
                                                      dmarkus@markuslaw.com

                                                      and

                                                      /s/ A. Margot Moss
                                                      A. MARGOT MOSS
                                                      Florida Bar Number 091780
                                                      mmoss@markuslaw.com

                                                      and

                                                      /s/ Todd Yoder
                                                      TODD C. YODER
                                                      Florida Bar Number 71263
                                                      tyoder@markuslaw.com




                                   MARKUS/MOSS PLLC
                                         -2-
